Exhibit 10.51

ANNEX TO THE AGREEMENT

Dated 19th of December, 2001

Made and Effective in Bnei-Brak on the 19 day of the month of January 2008

Between

Arkin Real Estate Holdings (1961) Ltd.

Of 29 Lechi Street Bnei-Brak

(hereinafter the “Property Owner”) of the one hand

And

Perrigo Israel Pharmaceuticals Ltd.

(formerly Agis Industries (1983) Ltd.)

Of 29 Lechi Street Bnei-Brak

(hereinafter the “Lessee”) of the other hand

WHEREAS The Property Owner is the owner of leasehold rights in the land and the
building attached to the land which are located at 29 Lechi Street, Bnei-Brak
and are known as Parcel 32 in Block 6642 (“Agis House” or the “Premises”);

AND WHEREAS the Lessee and/or anyone on its behalf leases the Agis House from
the Property Owner and holds it in accordance with a lease agreement dated 19 of
December 2001 (the “Agreement”), valid until the 31 of December 2011 (the
“Term”);

AND WHEREAS In accordance with the provisions of Article 8 of the Agreement, the
parties wish to execute, upon mutual agreement, an adjustment to the monthly
rent that the Lessee shall pay the Property Owner during the Term, all as set
forth in this Annex to the Agreement (the “Annex”) and which shall be deemed
effective as of January 1st, 2008.

NOW THEREFORE the Parties agree as follows:

 

1. The preamble to this Annex constitutes an integral part of the Annex hereof.

 

2. All of the provisions of the Agreement shall apply to the Annex unless
explicitly amended herein.

 

3. Article 7 to the Agreement shall be amended as follows:

 

  “7.    a. The rent for every month of the lease during the Term shall be
$45,000 (forty five thousand US dollars) and shall be paid to the Property Owner
every six months in advance, i.e. on the first day of January and on the first
day of July of every year, plus linkage and rate of exchange differences as
follows:

 

  1. Half of the rent, i.e. $22,500 (twenty two thousand and five hundred US
dollars) will be converted to NIS according to the representative rate of the
dollar as published by the Bank of Israel on 31.12.07 and to this amount will be
added, to each payment, the linkage difference to the consumer price index
whereas the linkage basis shall be the index published on 15.1.08 for the month
of December 2007 and the determining index to calculate the addition shall be
the index which is known at the time of each payment.

 

Page 1 of 2



--------------------------------------------------------------------------------

  2.

The second half of said rent amount, i.e. $22,500 (twenty two thousand and five
hundred US dollars) will be paid in NIS according to the representative rate of
the dollar at the time of payment, together with linkage differences to the US
consumer price index (known as the C.P.I.) whereas the basis index shall be the
last index published in the journal “Heshev” prior to the 1st of January 2008
and the determining basis to calculate the addition is the last index published
in the journal “Heshev” prior to the day of payment.

 

  b. Value Added Tax will be added to rent payments at the rate applicable on
the day of each payment against a duly issued tax invoice.

 

4. Article 8 of the Agreement is hereby deleted.

 

5. Any modification, amendment and/or or waiver of or to the terms of this Annex
shall be executed in writing and signed by the parties.

 

6. All other provisions of the Agreement shall continue to apply and be in full
force and effect.

IN WITNESS THEREOF, the parties have executed and signed

 

/s/ Moshe Arkin     /s/ Refael Lebel Property Owner     Lessee

 

Page 2 of 2